Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of July
12, 2019, by and among (i) Greenland Acquisition Corporation, a British Virgin
Islands business company with limited liability, which will be known after the
consummation of the transactions contemplated by the Share Exchange Agreement
(as defined below) as “Greenland Technologies Holding Corporation” (including
any successor entity thereto, “Purchaser”), (ii) Greenland Asset Management
Corporation, a British Virgin Islands business company with limited liability,
in the capacity under the Share Exchange Agreement as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance therewith, the “Purchaser Representative”), and (iii) the undersigned
party listed under Investor on the signature page hereto (the “Investor” and
collectively with any assignees pursuant to Section 2 thereof, the “Investors”).

 

WHEREAS, on July 12, 2019, Purchaser, the Purchaser Representative and the
Investor entered into that certain Share Exchange Agreement (as amended from
time to time in accordance with the terms thereof, the “Share Exchange
Agreement”), by and among Purchaser, the Purchaser Representative, Zhongchai
Holding (Hong Kong) Limited, a Hong Kong registered company (including any
successor entity thereto, the “Company”), and the Investor, pursuant to which,
subject to the terms and conditions thereof, Purchaser will acquire from the
Investor all of the issued and outstanding equity interests of the Company in
exchange for shares of Purchaser Ordinary Shares, a portion of which will be set
aside in escrow and held in an escrow account in accordance with the terms and
conditions of the Share Exchange Agreement and the Escrow Agreement;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Share Exchange Agreement, Purchaser, the Purchaser Representative and the
Investor are also entering into a Lock-Up Agreement (as amended from time to
time in accordance with the terms thereof, the “Lock-Up Agreement”), pursuant to
which Investor has agreed not to transfer its Exchange Shares for a lock-up
period of one (1) year after the Closing Date (as defined below) (subject to
earlier release upon certain events) or to transfer the Escrow Shares while such
shares are held in escrow under the Escrow Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Share Exchange Agreement. The
following capitalized terms used herein have the following meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Company” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

 

 

 

“Dispute” is defined in Section 6.10.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of July 24, 2018, between Purchaser and the investors named
therein, as it may be amended in accordance with the terms thereof.

 

“Founder Securities” means those securities included in the definition of
“Registrable Securities” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and such Investor’s
Lock-Up Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Lock-Up Agreement” is defined in the recitals to this Agreement.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Proceeding” is defined in Section 6.11.

 

“Purchaser” is defined in the preamble to this Agreement, and shall include
Purchaser’s successors by merger, acquisition, reorganization or otherwise.

 

“Purchaser Representative” is defined in the preamble to this Agreement.

 

“Purchaser UPO” means the Unit Purchase Option that was issued to Chardan
Capital Markets, LLC or its designees in connection with the Purchaser’s initial
public offering.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means all of the Exchange Shares, including any shares
held in escrow as Escrow Shares. Registrable Securities include any warrants,
share capital or other securities of Purchaser issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such
Exchange Shares. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by
Purchaser and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding or (d) the Registrable Securities are freely saleable under Rule
144 without volume limitations.

 

2

 

 

“Registration Statement” means a registration statement filed by Purchaser with
the SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Resolution Period” is defined in Section 6.10.

 

“Share Exchange Agreement” is defined in the recitals to this Agreement.

 

“Specified Courts” is defined in Section 6.11.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“UPO Securities” means the Purchaser Ordinary Shares or other securities
registrable pursuant to the terms of the Purchaser UPO.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time after the Closing Date, Investors holding a majority-in-interest of
Registrable Securities then issued and outstanding may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. Within thirty (30) days following
receipt of any request for a Demand Registration, Purchaser will notify all
other Investors holding Registrable Securities of the demand, and each Investor
holding Registrable Securities who wishes to include all or a portion of such
Investor’s Registrable Securities in the Demand Registration (each such Investor
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify Purchaser within fifteen (15) days after the receipt by
the Investor of the notice from Purchaser. Upon any such request, the Demanding
Holders shall be entitled to have their Registrable Securities included in the
Demand Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. Purchaser shall not be obligated to effect more than an aggregate
of three (3) Demand Registrations under this Section 2.1.1 in respect of all
Registrable Securities.

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Purchaser has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that Purchaser shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 

3

 

 

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Purchaser as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Demanding Holder to include its Registrable Securities
in such registration shall be conditioned upon such Demanding Holder’s
participation in such underwriting and the inclusion of such Demanding Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the Investors initiating the Demand Registration.

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Purchaser and
the Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Purchaser Ordinary Shares or other securities which Purchaser desires to
sell and the Purchaser Ordinary Shares or other securities, if any, as to which
registration by Purchaser has been requested pursuant to written contractual
piggy-back registration rights held by other security holders of Purchaser who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then Purchaser shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata in
accordance with the number of securities that each applicable Person has
requested be included in such registration, regardless of the number of
securities held by each such Person (such proportion is referred to herein as
“Pro Rata”)) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Purchaser Ordinary Shares or other
securities that Purchaser desires to sell that can be sold without exceeding the
Maximum Number of Shares; and (iii) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
Purchaser Ordinary Shares or other securities for the account of other Persons
that Purchaser is obligated to register pursuant to written contractual
arrangements with such Persons and that can be sold without exceeding the
Maximum Number of Shares. In the event that Purchaser securities that are
convertible into Purchaser Ordinary Shares are included in the offering, the
calculations under this Section 2.1.4 shall include such Purchaser securities on
an as-converted to Purchaser Ordinary Share basis.

 

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Purchaser and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
SEC with respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1.

 

4

 

 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Date Purchaser proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by Purchaser for its own account or for security holders of
Purchaser for their account (or by Purchaser and by security holders of
Purchaser including pursuant to Section 2.1), other than a Registration
Statement (i) filed in connection with any employee share option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to
Purchaser’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of Purchaser or (iv) for a dividend
reinvestment plan, then Purchaser shall (x) give written notice of such proposed
filing to Investors holding Registrable Securities as soon as practicable but in
no event less than ten (10) days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
Investors holding Registrable Securities in such notice the opportunity to
register the sale of such number of Registrable Securities as such Investors may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). Purchaser shall cause such Registrable Securities to
be included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of
Purchaser and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All Investors holding Registrable Securities proposing to distribute their
securities through a Piggy-Back Registration that involves an Underwriter or
Underwriters shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such Piggy-Back Registration.

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Purchaser
and Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Purchaser Ordinary Shares or other Purchaser
securities which Purchaser desires to sell, taken together with the Purchaser
Ordinary Shares or other Purchaser securities, if any, as to which registration
has been demanded pursuant to written contractual arrangements with Persons
other than the Investors hereunder, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Purchaser
Ordinary Shares or other Purchaser securities, if any, as to which registration
has been requested pursuant to the written contractual piggy-back registration
rights of other security holders of Purchaser, exceeds the Maximum Number of
Shares, then Purchaser shall include in any such registration:

 

(a) If the registration is undertaken for Purchaser’s account: (i) first, the
Purchaser Ordinary Shares or other securities that Purchaser desires to sell
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Purchaser Ordinary Shares or other securities, if any,
comprised of Founder Securities or UPO Securities, as to which registration has
been requested pursuant to the applicable written contractual piggy-back
registration rights of such security holders, Pro Rata among such security
holders based on the number of securities requested by such security holders to
be included in such registration, that can be sold without exceeding the Maximum
Number of Shares; (iii) third, to the extent that the Maximum Number of shares
has not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2, Pro Rata among such Investors based on the number of
Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Purchaser Ordinary
Shares or other securities for the account of other Persons that Purchaser is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares;

 

5

 

 

(b) If the registration is a “demand” registration undertaken at the demand of
holders of UPO Securities, (i) first, the UPO Securities for the account of the
demanding holders, Pro Rata among such holders based on the number of UPO
Securities requested by such holders to be included in such registration, that
can be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Purchaser Ordinary Shares or other securities that
Purchaser desires to sell that can be sold without exceeding the Maximum Number
of Shares; (iii) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i) and (ii), the Founder Securities,
Pro Rata among the holders of Founder Securities based on the number of Founder
Securities requested by such holders to be included in such registration, as to
which registration has been requested pursuant to the terms of the Founder
Registration Rights Agreement, that can be sold without exceeding the Maximum
Number of Shares; (iv) fourth, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i), (ii) and (iii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among such Investors based on the number
of Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Purchaser
Ordinary Shares or other securities for the account of other Persons that
Purchaser is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares;

 

(c) If the registration is a “demand” registration undertaken at the demand of
holders of Founder Securities, (i) first, the Founder Securities for the account
of the demanding holders, Pro Rata among such holders based on the number of
Founder Securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Purchaser Ordinary Shares or other
securities that Purchaser desires to sell that can be sold without exceeding the
Maximum Number of Shares; (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the UPO
Securities, Pro Rata among the holders of UPO Securities based on the number of
UPO Securities requested by such holders to be included in such registration, as
to which registration has been requested pursuant to the terms of the Unit
Purchase Option, that can be sold without exceeding the Maximum Number of
Shares; (iv) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii) and (iii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2, Pro Rata among such Investors based on the number of
Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Purchaser
Ordinary Shares or other securities for the account of other Persons that
Purchaser is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares; and

 

6

 

 

(d) If the registration is a “demand” registration undertaken at the demand of
Persons other than Investors holding Registrable Securities or the holders of
Founder Securities or UPO Securities, (i) first, the Purchaser Ordinary Shares
or other securities for the account of such demanding Persons that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), the Purchaser Ordinary Shares or other securities that Purchaser desires to
sell that can be sold without exceeding the Maximum Number of Shares; (iii)
third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (i) and (ii), collectively the Founder Securities
and UPO Securities, Pro Rata among the holders of Founder Securities and UPO
Securities based on the number of Founder Securities and UPO Securities
requested by such holders to be included in such registration, as to which
registration has been requested pursuant to the terms of the Founder
Registration Rights Agreement and the Unit Purchase Option, as applicable, that
can be sold without exceeding the Maximum Number of Shares; (iv) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i), (ii) and (iii), the Registrable Securities of Investors
as to which registration has been requested pursuant to this Section 2.2, Pro
Rata among such Investors based on the number of Registrable Securities
requested by such Investors to be included in such registration, that can be
sold without exceeding the Maximum Number of Shares; and (v) fifth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i), (ii), (iii) and (iv), the Purchaser Ordinary Shares or
other securities for the account of other Persons that Purchaser is obligated to
register pursuant to written contractual arrangements with such Persons and that
can be sold without exceeding the Maximum Number of Shares.

 

In the event that Purchaser securities that are convertible into Purchaser
Ordinary Shares are included in the offering, the calculations under this
Section 2.2.2 shall include such Purchaser securities on an as-converted to
Purchaser Ordinary Share basis.

 

2.2.3 Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw such Investor’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to Purchaser of such request to
withdraw prior to the effectiveness of the Registration Statement. Purchaser
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, Purchaser shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 by Investors holding
Registrable Securities that requested to have their Registrable Securities
included in such Piggy-Back Registration.

 

2.3 Registrations on Form S-3. After the Closing Date, subject to Section 2.4,
Investors holding Registrable Securities may at any time and from time to time,
request in writing that Purchaser register the resale of any or all of such
Registrable Securities on Form S-3 or any similar short-form registration which
may be available at such time (“Form S-3”); provided, however, that Purchaser
shall not be obligated to effect such request through an underwritten offering.
Upon receipt of such written request, Purchaser will promptly give written
notice of the proposed registration to all other Investors holding Registrable
Securities, and, as soon as practicable thereafter, effect the registration of
all or such portion of such Investors’ Registrable Securities as are specified
in such request, together with all or such portion of the Registrable
Securities, if any, of any other Investors joining in such request as are
specified in a written request given within fifteen (15) days after receipt of
such written notice from Purchaser; provided, however, that Purchaser shall not
be obligated to effect any such registration pursuant to this Section 2.3: (i)
if Form S-3 is not available to Purchaser for such offering; or (ii) if
Investors holding Registrable Securities, together with the holders of any other
securities of Purchaser entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at any aggregate
price to the public of less than $1,000,000. Registrations effected pursuant to
this Section 2.3 shall not be counted as Demand Registrations effected pursuant
to Section 2.1.

 

7

 

 

2.4 Restriction of Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Investors shall not be entitled to request, and Purchaser
shall not be obligated to effect, or to take any action to effect, any
registration (including any Demand Registration or Piggy-Back Registration)
pursuant to this Section 2 with respect to any Registrable Securities during the
Lock-Up Period (as such term is defined in such Investor’s Lock-Up Agreement) or
any Escrow Shares while they are subject to restrictions on transfer under such
Investor’s Lock-Up Agreement.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever Purchaser is required to effect the
registration of any Registrable Securities pursuant to Section 2, Purchaser
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1 Filing Registration Statement. Purchaser shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1, prepare and file with the SEC a Registration Statement
on any form for which Purchaser then qualifies or which counsel for Purchaser
shall deem appropriate and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its best efforts to
cause such Registration Statement to become effective and use its best efforts
to keep it effective for the period required by Section 3.1.3; provided,
however, that Purchaser shall have the right to defer any Demand Registration
for up to sixty (60) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any demand registration to which such
Piggy-Back Registration relates, in each case if Purchaser shall furnish to
Investor requesting to include their Registrable Securities in such registration
a certificate signed by the President, Chief Executive Officer or Chairman of
Purchaser stating that, in the good faith judgment of the Board of Directors of
Purchaser, it would be materially detrimental to Purchaser and its shareholders
for such Registration Statement to be effected at such time; provided further,
however, that Purchaser shall not have the right to exercise the right set forth
in the immediately preceding proviso more than once in any 365-day period in
respect of a Demand Registration hereunder.

 

3.1.2 Copies. Purchaser shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

 

3.1.3 Amendments and Supplements. Purchaser shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

 

8

 

 

3.1.4 Notification. After the filing of a Registration Statement, Purchaser
shall promptly, and in no event more than three (3) Business Days after such
filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within three (3)
Business Days after the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order (and Purchaser shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, Purchaser shall furnish to Investors
holding Registrable Securities included in such Registration Statement and to
the legal counsel for any such Investors, copies of all such documents proposed
to be filed sufficiently in advance of filing to provide such Investors and
legal counsel with a reasonable opportunity to review such documents and comment
thereon, and Purchaser shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such Investors or their legal counsel shall object.

 

3.1.5 State Securities Laws Compliance. Purchaser shall use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as Investors holding Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of Purchaser and do any and all other acts and things that may be
necessary or advisable to enable Investors holding Registrable Securities
included in such Registration Statement to consummate the disposition of such
Registrable Securities in such jurisdictions; provided, however, that Purchaser
shall not be required to qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph or
subject itself to taxation in any such jurisdiction.

 

3.1.6 Agreements for Disposition. Purchaser shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of Purchaser in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of Investors
holding Registrable Securities included in such Registration Statement. No
Investor holding Registrable Securities included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Investor’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Investor’s material agreements and organizational documents,
and with respect to written information relating to such Investor that such
Investor has furnished in writing expressly for inclusion in such Registration
Statement.

 

3.1.7 Cooperation. The principal executive officer of Purchaser, the principal
financial officer of Purchaser, the principal accounting officer of Purchaser
and all other officers and members of the management of Purchaser shall
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 

9

 

 

3.1.8 Records. Purchaser shall make available for inspection by Investors
holding Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
Investor holding Registrable Securities included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of Purchaser, as shall be necessary to enable them to
exercise their due diligence responsibility, and cause Purchaser’s officers,
directors and employees to supply all information requested by any of them in
connection with such Registration Statement.

 

3.1.9 Opinions and Comfort Letters. Purchaser shall furnish to each Investor
holding Registrable Securities included in such Registration Statement a signed
counterpart, addressed to such Investor, of (i) any opinion of counsel to
Purchaser delivered to any Underwriter and (ii) any comfort letter from
Purchaser’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, Purchaser shall furnish
to each Investor holding Registrable Securities included in such Registration
Statement, at any time that such Investor elects to use a prospectus, an opinion
of counsel to Purchaser to the effect that the Registration Statement containing
such prospectus has been declared effective and that no stop order is in effect.

 

3.1.10 Earnings Statement. Purchaser shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11 Listing. Purchaser shall use its best efforts to cause all Registrable
Securities that are Purchaser Ordinary Shares included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Purchaser are then listed or designated or, if
no such similar securities are then listed or designated, in a manner
satisfactory to Investors holding a majority-in-interest of the Registrable
Securities included in such registration.

 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, Purchaser shall
use its reasonable efforts to make available senior executives of Purchaser to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from
Purchaser of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by Purchaser, pursuant to a written
insider trading compliance program adopted by Purchaser’s Board of Directors, of
the ability of all “insiders” covered by such program to transact in Purchaser’s
securities because of the existence of material non-public information, each
Investor holding Registrable Securities included in any registration shall
immediately discontinue disposition of such Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Investor receives the supplemented or amended prospectus contemplated by Section
3.1.4(iv) or the restriction on the ability of “insiders” to transact in
Purchaser’s securities is removed, as applicable, and, if so directed by
Purchaser, each such Investor will deliver to Purchaser all copies, other than
permanent file copies then in such Investor’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

10

 

 

3.3 Registration Expenses. Subject to Section 4, Purchaser shall bear all costs
and expenses incurred in connection with any Demand Registration pursuant to
Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on Form S-3 effected pursuant to Section 2.3, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, whether or not the Registration Statement becomes effective,
including: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) Purchaser’s internal expenses
(including all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.11; (vi) Financial Industry Regulatory
Authority fees; (vii) fees and disbursements of counsel for Purchaser and fees
and expenses for independent certified public accountants retained by Purchaser
(including the expenses or costs associated with the delivery of any opinions or
comfort letters requested pursuant to Section 3.1.9); (viii) the fees and
expenses of any special experts retained by Purchaser in connection with such
registration and (ix) the fees and expenses of one legal counsel selected by
Investors holding a majority-in-interest of the Registrable Securities included
in such registration. Purchaser shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling security holders and Purchaser shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of securities
each is selling in such offering.

 

3.4 Information. Investors holding Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by Purchaser, or the managing Underwriter, if any, in connection with
the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the obligation to comply with federal and applicable state securities laws.

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by Purchaser. Purchaser agrees to indemnify and hold
harmless each Investor, and each Investor’s officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls an Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) (each, an “Investor Indemnified Party”), from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by Purchaser of the Securities Act or any rule or regulation
promulgated thereunder applicable to Purchaser and relating to action or
inaction required of Purchaser in connection with any such registration; and
Purchaser shall promptly reimburse the Investor Indemnified Party for any legal
and any other expenses reasonably incurred by such Investor Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that Purchaser will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to Purchaser, in writing, by such selling
holder expressly for use therein. Purchaser also shall indemnify any Underwriter
of the Registrable Securities, their officers, affiliates, directors, partners,
members and agents and each Person who controls such Underwriter on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

 

11

 

 

4.2 Indemnification by Holders of Registrable Securities. Each Investor selling
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless Purchaser,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or
allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to Purchaser by such selling Investor expressly
for use therein, and shall reimburse Purchaser, its directors and officers, each
Underwriter and each other selling holder or controlling Person for any legal or
other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or action.
Each selling Investor’s indemnification obligations hereunder shall be several
and not joint and shall be limited to the amount of any net proceeds actually
received by such selling Investor.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

12

 

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

5. UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144. Purchaser covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC.

 

6. MISCELLANEOUS.

 

6.1 Other Registration Rights. Purchaser represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) the Registrable
Securities, (ii) the UPO Securities and (iii) the Founder Securities, has any
right to require Purchaser to register any of Purchaser’s share capital for sale
or to include Purchaser’s share capital in any registration filed by Purchaser
for the sale of share capital for its own account or for the account of any
other Person.

 

13

 

 

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Purchaser hereunder may not be assigned or delegated
by Purchaser in whole or in part. This Agreement and the rights, duties and
obligations of Investors holding Registrable Securities hereunder may be freely
assigned or delegated by such Investor in conjunction with and to the extent of
any transfer of Registrable Securities by such Investor. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties, to the permitted assigns of the Investors or of any assignee of
the Investors. This Agreement is not intended to confer any rights or benefits
on any Persons that are not party hereto other than as expressly set forth in
Article 4 and this Section 6.2. If the Purchaser Representative is replaced in
accordance with the terms of the Share Exchange Agreement, the replacement
Purchaser Representative shall automatically become a party to this Agreement as
if it were the original Purchaser Representative hereunder.

 

6.3 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

   

If to the Purchaser Representative, to:

 

Greenland Asset Management Corporation

Suite 906, Tower W1, Oriental Plaza, No. 1 East Chang’an Street

Dongcheng District, Beijing

People’s Republic of China

Attn: Yanming Liu, Chief Executive Officer

Telephone No.: (86) 010-53607082

Email: liuym@msn.com

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn:      Bill Huo, Esq.

Ari Edelman, Esq.

Fax:       (212) 370-7889

Tel:        (212) 370-1300

Email:    bhuo@egsllp.com

aedelman@egsllp.com

 

 

If to Purchaser after the Closing, to:

 

Greenland Acquisition Corporation

Suite 906, Tower W1, Oriental Plaza, No. 1 East, Chang’an Street, Dongcheng
District, Beijing, People’s Republic of China 100738

Attn: Chief Executive Officer

Telephone No.: (86) 010-53607082

Email: peterw@cenntro.com

 

With copies to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn:      Bill Huo, Esq.

Ari Edelman, Esq.

Fax:       (212) 370-7889

Tel:        (212) 370-1300

Email:    bhuo@egsllp.com

aedelman@egsllp.com

 

and

 

the Purchaser Representative (and its copy for notices hereunder)

 

 

If to the Investor, to: the address set forth next to Investor’s name on Exhibit
A hereto.

 

 

14

 

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Investor identified on Exhibit A hereto or any other Person receiving Exchange
Shares in connection with the Closing does not sign and provide to Purchaser a
duly executed copy of this Agreement and a Lock-Up Agreement, such Investor or
other Person failing to provide such signature shall not be a party to this
Agreement or have any rights or obligations hereunder, but such failure shall
not affect the rights and obligations of the other parties to this Agreement as
amongst such other parties.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement. This Agreement (together with the Share Exchange Agreement
and the Lock-Up Agreement to the extent incorporated herein, and including all
agreements entered into pursuant hereto or referenced herein and all
certificates and instruments delivered pursuant hereto and thereto) constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, relating to the subject matter hereof; provided, that, for the
avoidance of doubt, the foregoing shall not affect the rights and obligations of
the parties under the Share Exchange Agreement or any other Ancillary Document.

 

6.7 Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

6.8 Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Purchaser, the Purchaser Representative and
Investors holding a majority-in-interest of the Registrable Securities. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision

 

15

 

 

6.9 Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

6.10 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 6.10) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this this Section 6.10. A party must, in the
first instance, provide written notice of any Disputes to the other parties
subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. The parties involved in such
Dispute shall seek to resolve the Dispute on an amicable basis within ten (10)
Business Days of the notice of such Dispute being received by such other parties
subject to such Dispute (the “Resolution Period”); provided, that if any Dispute
would reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules of the AAA. Any party involved in
such Dispute may submit the Dispute to the AAA to commence the proceedings after
the Resolution Period. To the extent that the then-existing Expedited Procedures
of the Commercial Arbitration Rules of the AAA and this Agreement are in
conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements and registration rights agreements. The arbitrator
shall accept his or her appointment and begin the arbitration process promptly
(but in any event within five (5) Business Days) after his or her nomination and
acceptance by the parties subject to the Dispute. The proceedings shall be
streamlined and efficient. The arbitrator shall decide the Dispute in accordance
with the substantive law of the state of New York. Time is of the essence. Each
party shall submit a proposal for resolution of the Dispute to the arbitrator
within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Share Exchange Agreement and
other Ancillary Documents and applicable law, including to perform its
contractual obligation(s); provided, that the arbitrator shall be limited to
ordering pursuant to the foregoing power (and, for the avoidance of doubt, shall
order) the relevant party (or parties, as applicable) to comply with only one or
the other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

16

 

 

6.11 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 6.10, all
actions, claims or other legal proceedings arising out of or relating to this
Agreement (a “Proceeding”) shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any court in which
appeal from such courts may be taken) (the “Specified Courts”). Subject to
Section 6.10, each party hereto hereby (a) submits to the exclusive jurisdiction
of any Specified Court for the purpose of any Proceeding brought by any party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Proceeding is brought in
an inconvenient forum, that the venue of the Proceeding is improper, or that
this Agreement or the transactions contemplated hereby may not be enforced in or
by any Specified Court. Each party agrees that a final judgment in any
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law. Each
party irrevocably consents to the service of the summons and complaint and any
other process in any Proceeding, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 6.3. Nothing in this Section 6.11 shall affect the
right of any party to serve legal process in any other manner permitted by
applicable Law.

 

6.12 WAIVER OF TRIAL BY JURY

 

. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE INVESTORS
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.13 Termination of Share Exchange Agreement. This Agreement shall be binding
upon each party upon such party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. In the event that
the Share Exchange Agreement is validly terminated in accordance with its terms
prior to the Closing, this Agreement shall automatically terminate and become
null and void and be of no further force or effect, and the parties shall have
no obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

17

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Purchaser:       GREENLAND ACQUISITION CORPORATION       By:

/s/ Yanming Liu

  Name: Yanming Liu   Title: Chairman and Chief Executive Officer       The
Purchaser Representative:       GREENLAND ASSET MANAGEMENT CORPORATION,   in its
capacity under the Share Exchange Agreement as the Purchaser Representative    
  By:

/s/ Yanming Liu

  Name: Yanming Liu   Title: Managing Member

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  Investor:       CENNTRO HOLDING LIMITED       By:

/s/ Peter Zuguang Wang

  Name:  Peter Zuguang Wang    Title: Chairman

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXHIBIT A

 

Investor

 

Name of Investor   Address of Investor Cenntro Holding Limited  

11-F, Building #12, Sunking Plaza, Gaojiao Road Hangzhou, Zhejiang People’s
Republic of China 311122

Attention: Peter Zuguang Wang

 

 

A-1



 

